          Case 1:18-cr-00545-SHS Document 25 Filed 07/20/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                X

 UNITED STATES OF AMERICA                            ORDER OF JUDICIAL REMOVAL

        - against                                    Criminal Docket No. 18 Cr. 545 (SHS)

 ALVIN PEREZ,

                           Defendant.

                                                X


       Upon the application of the United States of America, by Nicholas Folly and Andrew Chan,

Assistant United States Attorneys, Southern District of New York; upon the Factual Allegations

in Support of Judicial Removal; upon the consent of ALVIN PEREZ (the

all prior proceedings and submissions in this matter; and full consideration having been given to

the matter set forth herein, the Court finds:

               The defendant is not a citizen or national of the United States.

               The defendant is a native and citizen of the Dominican Republic.

               The defendant was admitted to the United States at or near

                                                                             on or about February

               12, 2014 as a temporary non-immigrant for pleasure with authorization to remain

               in the United States until August 11, 2014.

               At the time of sentencing in the instant criminal proceeding, the defendant will be

               convicted in the United States District Court, Southern District of New York, of the

               following offenses: Conspiracy to Distribute: (i) 400 grams and more of mixtures

               and substances containing a detectable amount of fentanyl; (ii) 1 kilogram and more

               of mixtures and substances containing a detectable amount of heroin; and (iii) 5

               kilograms and more of mixtures and substances containing a detectable amount of
     Case 1:18-cr-00545-SHS Document 25 Filed 07/20/20 Page 2 of 3




         cocaine, in violation 21 U.S.C. §§ 841(b)(l)(A), 846; and Conspiracy to Commit

         Money Laundering, in violation of 18 U.S.C. § 1956(h), as it relates to 18 U.S.C.

         §§ 1956(a)(1)(A)(i), 1956(a)(1)(B)(i).

5.       The above-mentioned offenses carry maximum terms of life imprisonment and

                                           , respectively.

6.       The defendant is, and at time of sentencing will be, subject to removal from the

         United States pursuant to Section 237(a)(1)(B) of the Immigration and Nationality

         Act of 1952                                              § 1227(a)(1)(B), in that after

         admission as a nonimmigrant under Section 101(a)(15) of the Act, he has remained in

         the United States for a time longer than permitted; Section 237(a)(2)(A)(i) of the

         INA, 8 U.S.C. § 1227(a)(2)(A)(i), as an alien who is convicted of a crime involving

         moral turpitude committed within five years after the date of admission, and is

         convicted of a crime for which a sentence of one year or longer may be imposed;

         Section 237(a)(2)(B) of the INA, 8 U.S.C. § 1227(a)(2)(B), as an alien who at any

         time after admission has been convicted of a violation of (or a conspiracy or attempt

         to violate) any law or regulation of a State, the United States, or a foreign country

         relating to a controlled substance (as defined in section 802 of title 21), other than

         a single offense involving possession for one s own use of 30 grams or less of

         marijuana; and Section 237(a)(2)(A)(iii) of the INA, 8 U.S.C. § 1227(a)(2)(A)(iii),

         as an alien who is convicted of an aggravated felony, as defined under Sections

         101(a)(43)(B), (D), and (H) of the INA, at any time after admission.

7.       The defendant has waived his right to notice and a hearing under Section 238(c) of

         the INA, 8 U.S.C. § 1228(c).
              Case 1:18-cr-00545-SHS Document 25 Filed 07/20/20 Page 3 of 3




         8.        The defendant has waived the opportunity to pursue any and all forms of relief and

                   protection from removal.

         9.        The defendant has designated the Dominican Republic as the country for removal

                   pursuant to Section 240(d) of the INA, 8 U.S.C. § 1229a(d).

                   WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the Act,

8 U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his

release from confinement, or, if the defendant is not sentenced to a term of imprisonment, promptly

upon his sentencing, and that the defendant be ordered removed to the Dominican Republic.

Dated:        New York, New York
              July 20, 2020
